FILED
                             NOT FOR PUBLICATION                            FEB 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-30270

               Plaintiff - Appellee,             D.C. No. 3:98-cr-05067-BHS

   v.
                                                 MEMORANDUM *
 TONY CARZELL GREEN,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Western District of Washington
                     Benjamin H. Settle, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Tony Carzell Green appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for a reduction of sentence. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Green contends that the district court erred in denying his motion for

resentencing pursuant to the retroactive amendments to the crack cocaine

Sentencing Guidelines. The district court did not err in denying the motion

because Green was sentenced as a career offender pursuant to U.S.S.G. § 4B1.1.

See United States v. Wesson, 583 F.3d 728, 731 (9th Cir. 2009).

       To the extent that Green argues that he is entitled to be resentenced under the

advisory Guidelines pursuant to United States v. Hicks, 472 F.3d 1167 (9th Cir.

2007), this argument also lacks merit. U.S.S.G § 1B1.10 cmt. n.1(A) (2008); see

also United States v. Leniear, 574 F.3d 668, 673-74 (9th Cir. 2009).

       AFFIRMED.




AK/Research                               2                                     08-30270